UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7577



WILLIAM H. DESHIELDS, JR.,

                                            Petitioner - Appellant,

          versus


WILLIAM O. FILBERT; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-4251-JFM)


Submitted:   February 25, 2003             Decided:   March 10, 2003


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William H. DeShields, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William H. DeShields, Jr., seeks to appeal the district

court’s order denying relief on his petition for habeas corpus

filed under 28 U.S.C. § 2254 (2000).   An appeal may not be taken to

this court from the final order arising out of a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).     As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).   We have independently reviewed the

record and conclude for the reasons stated by the district court

that DeShields has not satisfied either standard. See DeShields v.

Filbert, No. CA-01-4251-JFM (D. Md. Sept. 23, 2002).   Accordingly,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions


                                2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3